Citation Nr: 1213481	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service connected bilateral foot disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service connected bilateral foot disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from June 1951 to June 1954.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and March 2008 rating decisions by the Cleveland, Ohio, and New York, New York, Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  

In March 2006, the Veteran sought to reopen a previously denied claim of service connection for a bilateral foot disability.  He also filed new claims of service connection for bilateral knee, bilateral hip, and low back disabilities.  The New York RO declined to reopen the foot claim, and denied service connection for the remaining disabilities, in a June 2006 decision.

In November 2006, during the one year appeal period and prior to the June 2006 decision becoming final, the Veteran again requested reopening of his claim of service connection for a bilateral foot disability.  This was also accepted as a claim of service connection for the knees, hips, and low back, as demonstrated in November 2006 correspondence from the New York RO.  As the prior decision was not yet final, this should have been treated as a request for reconsideration.  

The April 2007 decision by the Cleveland RO declined to reopen previously denied claims of service connection for a bilateral foot disability, bilateral knee, bilateral hip, and low back disabilities.  The characterization of the claims with regard to the knees, hips, and low back was incorrect, as the March 2006 denial was not final and there was no need to reopen.  The Veteran filed a notice of disagreement (NOD) regarding his bilateral foot claim, and requested reconsideration of the remaining claims based on the submission of new medical evidence.

In the March 2008 decision, the New York RO declined to reopen the claims of service connection for bilateral knee, bilateral hip, and low back disabilities.  Again, this characterization of the issues was incorrect, as no final denial of service connection for those disabilities was of record.  Reconsideration on the merits should have been undertaken.  

In a December 2009 decision, the Board recharacterized the issues to reflect the correct procedural status.  The Board then reopened the previously denied claim of service connection for a bilateral foot disability and granted the underlying claim.  The question of secondary service connection for hip, knee, and back disabilities was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

In a January 2011 decision, the Board denied entitlement to service connection for bilateral knee, bilateral hip, and low back disabilities, all claimed as secondary to the service connected bilateral foot disability.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which in January 2012, on the basis of a Joint Motion, vacated the Board's denials and returned the claims to the Board for further consideration.


FINDING OF FACT

The service connected bilateral foot disability at least as likely as not caused or aggravated currently diagnosed bilateral knee, bilateral hip, and low back disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection of a bilateral knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for service connection of a bilateral hip disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The criteria for service connection of a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

As the analysis for the alleged knee, hip, and low back disabilities is substantially the same, they are discussed together.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reveal, and the Veteran does not allege, any in-service injuries of the back, hips, or knees.  Records reflect no complaints of or treatment for any pain or problems related to such.  The June 1954 separation examination notes the back and lower extremities to be normal, as do January 1957 and June 1959 Naval Reserve reenlistment examinations.  Service records do show bilateral foot problems.

The Veteran filed his initial claim, alleging foot and left hand problems, in September 1957.  He at no time referred to hip, knee, or back problems.  An August 1957 VA treatment record reflects complaints of solely foot pain.

Private hospital records reveal that in 1968, the veteran had sustained a back injury.  No details regarding this injury are reported in the records, which note the old injury in connection with treatment for June 1981 low back difficulties.  The Veteran was admitted for several weeks of treatment; his pain was so severe that he could not stand or walk.  X-rays showed disc space narrowing.  After two weeks of traction and bed rest, the Veteran was discharged.  He did not report any hip or knee problems during this period.

In February 1995, the Veteran sought to reopen the claim of service connection for his foot disabilities; at a September 1995 VA examination, no difficulty walking or abnormal gait was noted.

Dr. CAO, a private podiatrist, confirmed that the Veteran had long standing foot problems.  He did not describe the symptoms of such in his July 2001 statement, and did not discuss any knee, hip, or back problems.

The Veteran's wife and friends, in June 2002 statements, describe years of bilateral foot pain, but do not note any hip, back, or knee complaints or problems.  They also do not describe any limping or abnormal weight bearing.

A private neurologist, Dr. DJD, examined the Veteran in June 2002 in connection with back and foot pain.  Chronic, episodic bilateral foot pain since service was noted.  The Veteran also reported a 30 year history of intermittent low back pain, with some radiation of pain and numbness into the lower extremities.  The frequency of pain was currently described as "constant."  MRI showed degenerative changes and desiccation at L4-L5 and L5-S1, as well as spondylolithesis.  Dr. DJD did not offer an opinion or any comment on a possible relationship between foot and back problems.  There was no mention of hip and knee complaints, except in the context of radiation from the back.

A VA foot examination was conducted in January 2004.  The Veteran stated he used a cane occasionally for foot problems.  His gait was "limited and antalgic."

VA treatment records from November 2002 to August 2005 from the Bronx VA medical center (VAMC) reveal complaints of low back and bilateral foot pain.  The Veteran reported a 30 year history of low back pain with radiation to the lower extremities.  He also complained of bilateral foot pain; no abnormal gait was noted or reported.  Neither the Veteran nor the doctor associated the two complaints in December 2002.  Radiculopathy began worsening in 2003, and in August a significant increase in subjective complaints was noted.  No corresponding worsening of complaints or problems related to the feet was noted.  A doctor referred to the Veteran's back problems as "structural issues" in November 2003.  In March 2004, a VA doctor described the back and foot complaints as separate issues.  By April 2005, the Veteran was complaining of pain in his sacroiliac joints; doctors described this as hip pain at times, and the Veteran was treated with injections.  While VAMC Bronx records thoroughly document the Veteran's steady complaints of bilateral foot pain and low back pain with radiation to the hips, no doctor at any time indicates a relationship between the two; they in fact discuss and treat them as separate issues.  The Veteran also did not allege during this period that the foot problems were causing other complications.

In August 2005, the Veteran transferred his VA care to VAMC Hudson Valley.  At his initial assessment, the Veteran complained of back, right knee, and bilateral foot pain.  In September 2005, a podiatrist reported the Veteran's subjective complaints of worsening bilateral foot pain, and his allegation of "associated knee, hip, and low back pain;" a second podiatrist repeated this in January 2006.  An October 2005 physical therapy note indicated that the Veteran should use his cane more to eliminate his antalgic gait and needed a new pair of shoes because "the shoe edge is so worn on the right."  The Veteran stated that a doctor had told him his foot, back, hip, and knee pain were connected.  A podiatrist opined in November 2005 that the Veteran's severe pes planus more likely than not contributed to knee, hip, and low back osteoarthritis.  The Veteran's gait was noted to be normal in December 2005, though it was difficult for him to toe/heel walk.  He was using a cane.  VA treatment records continued to show complaints of and treatment for back, hip, knee, and foot pain; podiatrists repeated the conclusion regarding a relationship between the feet and other complaints on numerous occasions.  Of note, the progress notes are clearly copied and pasted, with the only updates reflecting the treatment undertaken at each appointment.  Despite repeated statements regarding the progressive nature of the foot disability, the clinical findings reported are not altered over several years.

In August 2007, one of the Veteran's treating VA podiatrists, Dr. ECR, opined that the gait pattern imposed by severe chronic bilateral foot pain resulted in guarding and increased stress on proximal joints like the knee, hip, and back.  He stated his opinion with "reasonable medical certainty."

In an October 2009 statement, the Veteran's wife described a long history of bilateral foot pain which limited the Veteran's activity.  She did not describe a limp or other altered gait.

VA foot and joint examinations were conducted in January 2010; the examiner was able to review the claims file in connection with the examinations.  The Veteran reported bilateral knee pain since the 1960's when walking.  Ambulation also caused bilateral hip pain.  The Veteran was not using, and did not need, a cane or other assistive device.  His gait was normal and no callosities, breakdown or abnormal shoe wear indicating abnormal weight bearing.  X-rays showed degenerative changes of both knees, but the hips were essentially normal.  The Veteran complained of low back pain with radiation to the buttocks since the early 1960's.  He denied any trauma to the spine at any time.  The examiner noted the use of a cane; his gait was unstable, but was not described as abnormal.  MRI showed mild degenerative changes throughout the low back, particularly at L4-L5 and L5-S1.  Bilateral knee degenerative joint disease and chondrocalcinosis, and spondylosis of L4-L5 and L5-S1 with facet arthopathy were diagnosed; no hip condition was indicated.  The examiner opined that, based on the claims file review, reported history, and examination, the low back and knee disabilities were less likely than not related to the service connected bilateral foot disability.  He did not offer a rationale for the conclusion, and did not address hip complaints.

Another VA foot examination was conducted in March 2010; the claims file was reviewed in conjunction with the examination.  The Veteran reported bilateral foot pain since service, and stated they were constantly painful.  His gait was slow paced and wide, with use of a cane.  However, there was no evidence of abnormal weight bearing.  

VA foot, joint and spine examinations were again conducted in September 2010; the claims file was reviewed at that time.  The Veteran complained of constant bilateral foot pain which interfered with his mobility.  There was no evidence of any abnormal weight bearing, but the gait was noted to be antalgic.  The Veteran reported the gradual onset of low back and bilateral hip and knee pain since the 1960's, which he associated with an altered gait due to his service connected foot disability.  He denied any history of injury.  Some loss of range of motion in the hips and knees was noted.  The examiner noted use of two crutches in association with back complaints, and stated the gait was antalgic.  Soft tissue impingement of the bilateral hips, mild degenerative joint disease of the knees, and lumbar spondylosis were diagnosed.  The examiner opined that the knee, hip, and back disabilities were less likely than not the result of the service connected flat feet.  He stated that because the Veteran's foot deformity was flexible, with near normal joint motion, it would not alter the gait pattern to such an extent as to cause transfer lesions in the knees, hips, or lumbar spine.

In January 2011, the Board denied entitlement to secondary service connection for knee, hip and low back disabilities.  Although the Board noted the positive opinion of Dr. ECR, the negative September 2010 was ascribed greater weight, as the rationale offered by the examiner referred to specific clinical findings for this particular Veteran, and those findings were supported by the weight of the evidence of record.  The examiner agreed with the general proposition that foot disabilities could cause or contribute to other impairments in other joints, but noted the "flexibility" of the current foot disability resulted in a relatively mild alteration of weight bearing and gait, and therefore would not have caused the currently diagnosed knee, hip, and back problems.  The Board found this rationale more persuasive, particularly in light of the absence of evidence of joint problems for many years after service, inconsistent reports of gait alteration, and treatment for intervening acute injuries.

Following the Court's remand of the issues, which omitted any discussion of the necessary weighing of positive and negative evidence of record, the Veteran has submitted additional evidence from Dr. ECR addressing the deficiencies in his rationale identified by the Board in January 2011.  An excerpt from a quarterly journal (not a book as stated by the doctor) described in general terms how impairments of the feet may have a deleterious effect on other joints.  Among the cited impairments is bilateral pronation, which has been repeatedly noted in examinations.

The positive opinion of Dr. ECR is now supported by a rationale equivalent to that posited by the September 2010 VA examiner in rendering his negative opinion.  He has provided a specific reference to documented clinical findings which may cause the diagnosed knee, hip, and back problems, as opposed to the previous general assertion that an altered gait likely contributed to the problems.

Therefore, the submission of additional evidence since the Board's January 2011 decision has placed the question of a nexus between service connected bilateral foot problems and current knee, hip, and low back disabilities in equipoise.  Two probative opinions are of record; one positive and one negative.  Both are supported by data and offer reasoned medical explanations, and are entitled to equal weight.  In such situations, all reasonable doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Accordingly, service connection for bilateral knee, bilateral hip, and low back disabilities is warranted.






ORDER

Service connection for a bilateral knee disability is granted.

Service connection for a bilateral hip disability is granted.

Service connection for a low back disability is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


